Citation Nr: 1421877	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-43 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Entitlement to an initial increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to August 25, 2008.

2. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to August 25, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, D.Y.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2005 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO) and was subsequently transferred to the Portland, Oregon, RO.

In November 2013, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

Historically, the Veteran filed his original claim for entitlement to service connection PTSD and TDIU in December 2004.  The claim for entitlement to service connection for PTSD was granted a 30 percent rating, effective December 2004, the date of claim.  The claim for TDIU was denied.  The Veteran submitted a timely substantive appeal for both issues in September 2006.  Subsequently, in November 2008, the Veteran was assigned a 100 percent disability rating for PTSD, effective August 25, 2008. 

However, since these actions did not constitute a full grant of the benefits sought on appeal (namely for the period prior to August 25, 2008), the claims for an initial increase rating and TDIU remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Board has recharacterized the issue of entitlement to an effective date prior to August 25, 2008, for the grant of a 100 percent initial disability rating for service-connected PTSD to an initial increased disability rating claim.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim decided herein.


FINDING OF FACT

Prior to August 25, 2008, the Veteran's PTSD is manifested by moderate symptoms including intrusive recollections, a flattened affect, disturbances of motivation and mood, hypervigilance, and feelings of detachment from others, which result in moderate social impairment.


CONCLUSION OF LAW

Prior to August 25, 2008, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in June 2005 and September 2007.

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

Initial Increased Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126  (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment in social, occupational or school functioning. 

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the evidence of record, the Veteran underwent a VA PTSD examination in June 2005 where it was noted the Veteran's psychomotor behavior was mildly agitated.  He exhibited signs of emotional and physiologic reactivity when discussing military combat experience in Vietnam.  His affect was mildly irritable and mood was labile.  There were no signs of psychosis.  His cognitive functioning appeared grossly intact based upon his performance on simple mental status screening tasks.  The Veteran's intellect was at best in the low-average range.  He ambulated and transferred independently.  There was no difficulty communicating with the examiner.  The Veteran denied suicidal and homicidal ideation, intention and plan.  He was hypervigilant. 

It was noted the Veteran was married for 30 years and he and his wife have three adult children.  The Veteran's wife stated that the Veteran can be angry and moody and described incidents when the Veteran would isolate himself in a bedroom where he looks at pictures of hunting or Vietnam because a minor matter would leave him feeling angry.  The Veteran was focused on temper dyscontrol.  The Veteran's wife stated the Veteran would "scream and yell at her and others in the family over minor matters."  She also described incidents of road rage.  She further stated that any change in routine or the need for the Veteran to make a decision would drive the Veteran into isolation for several hours.  

The Veteran stated he was employed until August 2002 when he quit because he hurt his elbow.  The Veteran stated that while employed he became involved in "power struggles" with his boss and was quick to react with irritability or anger when someone criticized him or when he felt he was wronged.  He stated he was employed for seventeen years with Freightliner but was laid off with others.  The examiner noted that the Veteran was "focused on hard work and productivity and becomes quite angry when others unnecessarily criticize him or suggest job processes which are less than optimally efficient."  He stated he was never fired or demoted from a job.  

The Veteran is able to complete activities of daily living independently and engages in yard work and watches television.  He is isolated from all people outside his family.

The examiner determined the Veteran described moderate symptoms of PTSD.  He stated he has difficulty remaining asleep for many years since returning from Vietnam.  He does not suffer nightmares but does experience intrusive recollections regarding Vietnam triggered by discussion of the military, protestors, movies, and other triggers.  He avoids conversations, people, places, and events which remind him of Vietnam.  He is only close to members of his family and generally avoids contact with others.  He loses control of his temper, and yells and screams at family members or even strangers.  He has difficulty concentrating and during intrusive recollections of Vietnam, his thoughts race and he finds it difficult to focus his mind.  The Veteran was diagnosed with chronic moderate PTSD and a GAF score of 51. 

In September 2007, the Veteran underwent another VA PTSD examination where it was reported the Veteran was socially relatively withdrawn.  He stated he does not go fishing anymore but recently went hunting with his son when he experienced a flashback.  His last employment was in 2003.  The examiner noted that it appeared from the records that he left his employment due to an elbow injury.  The examiner further stated that it appears the Veteran had power struggles with his boss and would be in conflict with others.  He stated he had difficulties with anger and authority.  

The Veteran reported nightmares and intrusive thoughts as well as consistent anger.  He was unsure whether his PTSD had worsened since the last VA examination in June 2005.  His wife stated the Veteran's PTSD had worsened as he is consistently angry.  The examiner noted it was difficult to assess the impact on his occupational life as he has not worked since prior to June 2005.  The Veteran reported difficulty sleeping and hypervigilance.  His wife stated he gets up from bed to "patrol the house."  He reported increased startle response and hypervigilance.  He and his wife also reported difficulties with depression, as he had crying bouts.

During the mental status examination the Veteran frequently deferred to his wife.  The Veteran's quality of speech was clear in articulation and easily understandable,  He was correctly oriented to person, place, time and purpose.  The Veteran's thoughts at times were tangential to the topic at hand.  The Veteran did not demonstrate any significant thought problems such as hallucinations, delusions, or preoccupations.  The Veteran's attention, concentration, and memory were grossly intact.  The Veteran's affect was within normal limits and mood appeared happy.  The Veteran tolerated the interview and the examiner's prompting without irritation.  He was marginally cooperative and involved. 

The Veteran was diagnosed with chronic, moderate PTSD and depressive disorder, not otherwise specified.  The GAF score was 51.  The examiner concluded that the Veteran was capable of handling his own benefits but that it was difficult to assess whether his PTSD had worsened as the symptoms reported by him and his wife are similar to symptoms described  previously.  The examiner stated that some of the Veteran's difficulties may be related to personality problems.  Finally, the examiner stated the Veteran was experiencing mild, transient depression that was probably secondary to his PTSD.

VA treatment records dated from July 2007 to June 2008 reflect the Veteran continued to struggle with hypervigilence (also with hyper-startle response), numbing and avoidance reactions, intrusive memories of military combat, irritability and anxious mood.  The Veteran has consistently denied suicidal and homicidal ideation.  The GAF score ranged from 50 to 52 during this period. 

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating have been met for this period.  In this regard, the VA treatment records and examination reports reflect symptoms associated with a 50 percent rating, including flattened affect, disturbances of motivation and mood (i.e. irritability and anxiousness), feelings of detachment from others, and difficulty maintaining effective social relationships.   Significantly, the Veteran's GAF score was 50 to 52 reflecting that the Veteran's symptoms were considered to be of moderate severity, which supports assignment of a 50 percent rating.

Regarding the Veteran's occupational impairment, the Veteran has consistently stated he was unable to work due to his PTSD symptomatology.  While "reduced reliability and productivity" is not defined in the General Rating Formula, it is necessarily more severe than an "occasional decrease in work efficiency" with "intermittent periods of inability to perform occupational tasks," as suggested for a 30 percent rating.  In this case, the evidence of record is equivocal, at best, with regard to whether there has been an occasional decrease in work efficiency associated with a 30 percent rating, let alone a more severe decline in work performance associated with a 50 percent rating.  It is unclear whether the Veteran stopped working in 2002 due to an elbow injury or his PTSD.  The record does not clearly show that the Veteran's ability to work has ever been significantly impacted by his PTSD symptoms. 

Furthermore, the evidence shows that the Veteran has maintained a long-standing and generally supportive relationship with his wife, and is in contact with his adult children.  Although he has reported no contact with those outside his family, he is still able to leave his home when he is accompanied by his wife.  The social impairment alone cannot be the basis for a higher rating under the General Rating Formula.  See 38 C.F.R. § 4.126 (providing that while VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment). 

The ratings assigned under the General Rating Formula turn on the level of occupational and social impairment caused by the types of symptoms (or symptoms equivalent in severity) associated with each rating.  See 38 C.F.R. § 4.130.  In this case, the VA treatment records and the VA examination reports indicate findings of moderate symptoms associated with a 50 percent rating and GAF scores of 50 to 52, the Board resolves any doubt in the Veteran's favor in finding that his PTSD symptoms more closely approximate the criteria for a 50 percent rating which have resulted in the specified degree of occupational and social impairment (i.e. reduced reliability and productivity).

The Board has considered whether a rating in excess of 50 percent is warranted.  There is no evidence the Veteran's PTSD more closely approximates the criteria for a 70 percent or higher evaluation.  As explained above, the Veteran's PTSD symptoms have caused moderate social impairment.  The occupational and social impairment contemplated by a 70 percent rating, which requires "deficiencies in most areas," is necessarily more severe than the "reduced reliability and productivity" associated with a 50 percent rating.  See 38 C.F.R. § 4.130.  Because the Board has found only moderate social impairment which did not actually result in reduced reliability and productivity, and rather based the assignment of a 50 percent rating principally on the nature of the Veteran's symptoms, it follows that a 70 or 100 percent rating cannot be granted for more severe functional impairment.  Furthermore, there is no evidence of suicidal or homicidal ideation, neglect of personal appearance, or near-continuous panic or depression affecting the ability to function independently.  The Veteran's speech was not intermittently illogical, obscure, or irrelevant.  Accordingly, the Board has considered whether the criteria for a rating in excess of 50 percent have been met and finds that they have not been met or approximated.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and to his treatment providers at the VA medical center.  The Board also acknowledges the Veteran's and his wife's testimony at the November 2013 Board hearing.  The Veteran is competent to report his current symptomatology as it pertains to his acquired psychiatric disorder and the Veteran is credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the mental impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of mental impairment.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.

Nevertheless, the weight of the evidence demonstrates that the Veteran's acquired psychiatric disorder is no more than 50 percent disabling under Diagnostic Code 9411 for the period prior to August 25, 2008.  As such, the entitlement to a 50 percent rating, but no higher, for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Rather, his intrusive thoughts, nightmares, flat affect, irritability, feelings of detachment, hypervigilance, and other such symptoms are set forth in the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, symptoms not mentioned in the General Rating Formula but which are equivalent in severity to such symptoms are likewise considered in assigning a schedular rating.  See Mauerhan, 16 Vet. App. at 443.  Ultimately, the rating criteria explicitly take into account the impact of such symptoms on occupational and social functioning.  Accordingly, the Board finds that a comparison of the Veteran's PTSD symptoms and resulting functional impairment and the rating criteria does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, as discussed above, the Board finds that such related factors are not present in this case.  Therefore, referral for extraschedular consideration is not warranted.  See id. 


ORDER

A rating of 50 percent, but no higher, for PTSD, effective December 27, 2004, to August 24, 2008, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran is seeking a total disability rating for compensation based on individual unemployability, prior to the assignment of a 100 percent disability evaluation as of August 25, 2008.  Under the law, TDIU cannot be awarded to a veteran who is already in receipt of a 100 percent schedular rating.  See 38 C.F.R. § 4.16(a) (TDIU may be awarded "where the schedular rating is less than total . . ."); 38 C.F.R. §4.16(a), (c). 

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to August 25, 2008, the Veteran was service connected for hemorrhoid, rated at a noncompensable rating; bilateral hearing loss, rated at a noncompensable rating; tinnitus, rated at a 10 percent disability rating; and PTSD which is now awarded a 50 percent disability rating.  Here, the Veteran's combined disability rating is 60 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  As such, the Veteran did not meet the percentage requirements laid out in 38 C.F.R. § 3.340.

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The Veteran has consistently stated that he is unable to secure and follow substantially gainful occupation as a result of his PTSD symptomatology.  He stated he was last employed in August 2002.  According to the record, the Veteran injured his right elbow (due to overuse) in approximately November 2001 and filed an injury claim against his employer, Better Built Glass, in 2002.  It is unclear whether it is the Veteran's right elbow injury in November 2001 or his PTSD that precluded the Veteran from working.

When there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence above, it is clear that such referral is warranted. 

At this point, the Board will not make a decision regarding the Veteran's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Following any development deemed necessary, the RO should submit the claim for a TDIU, prior to August 25, 2008, under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission. 

2. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


